                                            Case 3:20-cv-03802-JD Document 9 Filed 10/30/20 Page 1 of 1




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     MARGARET R DEPASS PADIN,                           Case No. 20-cv-03802-JD
                                                          Plaintiff,
                                   6
                                                                                            ORDER RE MOTION TO REOPEN
                                                   v.
                                   7
                                                                                            Re: Dkt. No. 8
                                   8     J. P. et al.,
                                                          Defendants.
                                   9

                                  10             On June 12, 2020, the Court granted pro se plaintiff Margaret DePass Padin’s in forma

                                  11   pauperis application and dismissed her complaint for failure to state a claim. The complaint

                                  12   alleged claims relating to a child custody dispute that was not within federal jurisdiction. Dkt. No.
Northern District of California
 United States District Court




                                  13   6. She was given leave to file an amended complaint by July 15, 2020. Id. at 3. Padin did not

                                  14   meet that deadline. Consequently, the Court dismissed the case under 28 U.S.C. § 1915(e)(2)(B).

                                  15   Dkt. No. 7.

                                  16             Padin asks to reopen the case and file an amended complaint. Dkt. No. 8. The grounds for

                                  17   reopening are not clear and appear mainly to involve some events in the state family law court. In

                                  18   any event, the gravamen of Padin’s claims are still about child custody, and the proposed amended

                                  19   complaint, Dkt. No. 8-1, alleges the same claims that the Court found insufficient for federal

                                  20   jurisdiction last time, without any meaningful additions or modifications. The Court need not

                                  21   decide whether Padin has shown justification for reopening the case, as she again has failed to

                                  22   amend her complaint to state a claim upon which relief can be granted. The motion to reopen is

                                  23   denied.

                                  24             IT IS SO ORDERED.

                                  25   Dated: October 30, 2020

                                  26
                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
